The indictment is drawn under the act of 1879, ch. 127, for carrying a concealed weapon. The state proved that the defendant was seen on the track of the Carolina Central railroad pointing a pistol at a train leaving Lilesville, and that he discharged the same. Defendant objected, for that, there was no evidence of concealment, exception overruled, verdict of guilty, (but no final judgment pronounced thereon) and the defendant appealed.
The defendant is indicted for carrying concealed about his person a pistol in violation of the act of March 5th, 1879, and on the trial was found guilty. On inspecting the record it appears that no final judgment has been rendered, and therefore as has been repeatedly held no appeal lies. It is only in civil causes that appeals from *Page 541 
interlocutory orders are allowed. State v. Bailey, 65 N.C. 426; State v.Wiseman, 68 N.C. 203; State v. Keeter, 80 N.C. 472. The appeal must therefore be dismissed, and it is so ordered.
PER CURIAM                                    Appeal dismissed.